DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting 
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is autoprocessed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-3, 5, 7, 9, 11, 14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 11 of U.S. Patent No. 10,897,636. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 is 1 of U.S. Patent No. 10,897,636. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1). 
Application 17/152438 
Patent 10,897,636 

Claims 1, 4, 5, 8, 9 and 11: A method for transmitting a broadcast service, the method comprising: generating, by a hardware processor in a transmitter, a first media stream and a second media stream of the broadcast service, wherein the first media stream carries a first media component of the broadcast service, and the second media 


broadcast service; time interleaving, by a time interleaver in the transmitter, the first media component, wherein the first media component is time-interleaved by column-wise writing actual Forward Error Correction (FEC) blocks including the first media component in a Time Interleaving (TI) memory and diagonal-wise reading the first 































Claims 3, 7 and 17: The method according to claim 1, wherein the first media component is a video component of the broadcast service and the second media component is an audio component of the broadcast service.

(ERT) field for indicating an expected remaining time for transmission of the object, andwherein the timestamp field is set based on a delay time and the SCT; generating, by the hardware processor in the transmitter, a signaling data stream of the broadcast service; time interleaving, by a time interleaver in the transmitter, the first media stream, wherein the first media stream is time-interleaved by column-wise 

Claims 4 and 8: The method according to claim 1, wherein the first media component is a video component of the broadcast service, and the second media component is an audio component of the broadcast service.














Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 29, 2021